DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 MAVIS McBRIDE, MAVIS McBRIDE, AS TRUSTEE OF THE MAVIS
McBRIDE REAL PROPERTY REVOCABLE TRUST and CHRISTOPHER
      WENTWORTH VIRTUE a/k/a CHRISTOPHER VIRTUE,
                       Appellants,

                                    v.

   DITECH FINANCIAL, LLC f/k/a GREEN TREE SERVICING, LLC,
                           Appellee.

                              No. 4D16-3118

                         [September 20, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 2015-CA-020812
(11).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  Kimberly Hopkins of Shapiro, Fishman & Gaché, LLP, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.